Case 2:20-cv-05526-SVW-SHK Document 77 Filed 04/12/21 Page 1 of 1 Page ID #:750

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 2:20-cv-05526-SVW-SHK                                             Date: April 12, 2021
  Title      Athena Cosmetics, Inc. v. AMN Distribution Inc,. et al.



  Present: The Honorable: Shashi H. Kewalramani, United States Magistrate Judge
            D. Castellanos                                               MS TEAMS
                   Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                  Michael Harris                                       David Voss


  Proceedings:           ORDER RE: DISCOVERY STATUS CONFERENCE

          At the request of the parties, the Court held a discovery status conference. Attorney
  Michael Harris appeared on behalf of Plaintiff. Attorney David Voss appeared on behalf of
  Defendants. Following discussion between the Court and the parties, the Court determined that
  the parties were not entirely prepared to discuss the nature of the discovery dispute, specifically
  what was conveyed in the email to the Court. The parties agreed to further review the discovery
  disputed email and set a continued hearing for 12:00 p.m.

          The Court and the parties reconvened at 12:00 p.m. as previously scheduled. The parties
  agreed to further meet and confer for a Rule 26(f) conference and have discussed potentially
  stipulating to moving the trial date along with setting discovery deadlines. The Court sets a
  further status conference for Friday, April 16, 2021 at 1:30 p.m.


          IT IS SO ORDERED.




                                                                                           :65 mins
                                                                   Initials of Preparer   DC




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
